Motion Granted, in Part, and Denied, in Part, and Order filed August 18,
2016.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00645-CV
                                   ____________

    IN RE DSTJ, L.L.P., SUCCESSOR TO DSTJ CORPORATION, AND
                  MILESTONE OPERATING, INC., Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               60th District Court
                            Jefferson County, Texas
                        Trial Court Cause No. A-172,979

                                     ORDER

      Relators DSTJ, L.L.P., successor to DSTJ Corporation, and Milestone
Operating, Inc., originally filed their petition for writ of mandamus in the Beaumont
Court of Appeals. Pursuant to order of the Texas Supreme Court, the case was
transferred to this court on August 17, 2016. Relators ask this court to order the
Honorable Gary Sanderson, Judge of the 60th District Court, in Jefferson County,
Texas, to set aside his orders dated May 20, 2014, and July 19, 2016, entered in trial
court number A-172,979, styled M & M Resources, Inc., et al. v. DSTJ, L.L.P., et al.

      Relators also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On August 17, 2016, relator asked this court to stay
(1) the deposition of T. Neal Nobles, corporate representative of third-party
ExxonMobil Corp., noticed for August 22, 2016; and (2) the commencement of trial
on September 19, 2016, pending a decision on the petition for writ of mandamus.

      It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relators will be prejudiced unless
immediate temporary relief is granted, in part. We therefore GRANT, IN PART,
relators’ motion to stay and issue the following order:

      We ORDER the deposition of T. Neal Nobles in court cause number A-
172,979, M & M Resources, Inc., et al. v. DSTJ, L.L.P., et al., STAYED until a final
decision by this court on relator’s petition for writ of mandamus, or until further
order of this court.

      Relators have not first sought from the trial court a stay of the commencement
of trial on September 19, 2016, prior to requesting temporary relief from this court.
Accordingly, we DENY WITHOUT PREJUDICE relators’ request that this court
stay the commencement of trial.
      In addition, the court requests the real parties in interest to file a response to
the petition for writ of mandamus on or before September 1, 2016. See Tex. R. App.
P. 52.4.

                                              PER CURIAM